DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0036, 0093]: "dimeter" should be corrected to "diameter”  
Appropriate correction is required.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 8, 17, 20, 21 objected to because of the following informalities:  
Claim 8: “5/2-way valve” should read “a 5/2-way valve”
Claim 17:   “between valve system and valve switch” should read “between the valve system and the valve switch” 
Claim 20: “dimeter” should read “diameter”
Claim 21: “has an engine” should read “has the engine”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: it is unclear if “a movement” is the same as “a cyclical movement” recited in claim 1
Claim 10: it is unclear what “the control cylinder portion” is as a first and second control cylinder portion has already been defined previously in claim 9, from which claim 10 depends
Claim 12: it is unclear what “the quotient of the cross-sectional opening of the first working system supply line”, “the cross-sectional opening of the first control system supply line”, “the quotient of the sum of the volumes of the first working cylinder portion”, “the sum of the volumes of the first control cylinder portion” are and how these values are obtained/calculated. These elements are very vaguely (if at all) described and lack details and the examiner cannot examine this claim because there are so many unknown limitations.  
Claims 12, 17 recites the limitations: 
Claim 12: “the quotient” (line 3)
Claim 12: “the cross-sectional opening”
Claim 12: “the quotient” (line 5)
Claim 12: “the sum of the volumes” (lines 5-6)
Claim 12: “the sum of the volumes” (line 7)
Claim 17: “the ambient atmosphere” 
 There is insufficient antecedent bases for these limitations in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5 6, 7, 9-11, 13-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2005/0084395 A1) and Furlong et al. (US 3,559,559 A).
Regarding claim 1, Kang discloses an engine [0015, “vacuum driven pump”] comprising: a working system fig. 1c (1), having a first piston-cylinder system fig. 1c (2, 5), comprising a working piston fig. 1c (5) and a working cylinder (see fig. below), wherein the working piston divides the working cylinder into a first working cylinder portion (see fig. below) and a second working cylinder portion (see fig. below); a valve system fig. 1c (9-14) [0017], having a first valve connection fig. 1c (9, 10) and a valve element fig. 1c (11-14)… the first valve connection can be connected to a negative pressure source fig. 1a [0016, “vacuum source”]… in a first valve position [0019, “… while the second chamber 3 draws fluid…”]… in a second valve position [0018, “… draws fluid into the first chamber 2…”]… characterized by a control system fig. 1a (40), wherein the control system comprises a second piston-cylinder system fig. 1b [0029], having a control piston figs. 1a (6) and a control cylinder (see fig. below); wherein the control piston is connected to the valve element such that a cyclical movement of the control piston in the control cylinder moves the valve element between the first valve position and the second valve position [0029]. 

    PNG
    media_image1.png
    466
    596
    media_image1.png
    Greyscale

However, Kang does not disclose wherein the valve system and the working system are connected in a gas conducting manner… and the valve element is movably arranged in the valve system such that… the valve element connects the first valve connection to the first working cylinder portion… connects the first valve connection to the second working cylinder portion in the gas conducting manner…
Regarding claim 1, Furlong et al. disclose wherein the valve system and the working system are connected in a gas conducting manner [col. 3, lines 16-20, “…fluid passing through all or part of the system can be a gas or a liquid…”] … and the valve element is movably arranged in the valve system such that… the valve element connects the first valve connection to the first working cylinder portion… connects the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kang with those of Furlong et al. as Furlong et al. teaches fluid and gas driven pressure control systems as equivalent valve pressure systems.
Regarding claim 2, Kang and Furlong et al. disclose the engine according to claim 1, wherein a movement of the control piston into a first control piston position [0018, “… movement the first piston… draws fluid into the first chamber through the first inlet valve…” of Kang] moves the valve element into the first valve position [0018 of Kang] fig. 1a (11) of Kang, and a movement of the control piston into a second control piston position [0019, “…second chamber draws fluid via the second inlet valve” of Kang] moves the valve element into the second valve position [0019 of Kang] fig. 1a (13) of Kang. 
Regarding claim 3, Kang and Furlong et al. disclose the engine according to claim 1, wherein the control piston and the valve element are mechanically coupled [0019 of Kang]. 
Regarding claim 5, Kang and Furlong et al. disclose the engine according to claim 5, [col. 3, lines 16-20, “…fluid passing through all or part of the system can be a gas or a liquid…”], wherein the control system is connected to the valve system in a gas conducting manner. 
Regarding claim 6, Kang and Furlong et al. disclose the engine according to claim 5, wherein the control piston fig. 1a (6) divides the control cylinder into a first control 

    PNG
    media_image2.png
    346
    619
    media_image2.png
    Greyscale

	Regarding claim 7, Kang and Furlong et al. disclose the engine according to claim 6, wherein, in the first valve position [0018, 0019 of Kang], the valve element connects the first valve connection and the second control cylinder portion, and, in the second valve position [0016, 0018 of Kang], connects the first valve connection and the first control cylinder portion in a gas conducting manner. 
	Regarding claim 9, Kang and Furlong et al. disclose the engine according to claim 5, wherein the control piston divides the control cylinder into a first control cylinder portion and a second control cylinder portion (see fig. below), wherein the first control cylinder portion or the second control cylinder portion is connected to the valve system in a gas conducting manner fig. 1a (13, 14) of Kang [0017, 0019, 0020 of Kang]. 

    PNG
    media_image3.png
    346
    619
    media_image3.png
    Greyscale

	Regarding claim 10, Kang and Furlong et al. disclose the engine according to claim 9, wherein the control cylinder portion, which is connected to the valve system in a gas conducting manner, includes an energy storage element fig. 1c (27, 28) of Kang. 
	Regarding claim 11, Kang and Furlong et al. disclose the engine according to claim 10, wherein the energy storage element is a spring fig. 1c (27, 28) of Kang [0021 of Kang]. 
Regarding claim 13, Kang and Furlong et al. disclose the engine according to claim 1, wherein the working system has a working element fig. 1a (4-6) of Kang. 
Regarding claim 14, Kang and Furlong et al. disclose the engine according to claim 13, wherein the working element is connected to the working piston in a non-positive and/or positive manner or that the working element and the working piston are designed in one piece fig. 1a (4-7) of Kang [0016 of Kang].

Regarding claim 16, Kang and Furlong et al. disclose the engine according to claim 1, wherein the first valve connection is connected via a first valve system supply fig. 1c (10) line to a valve switch fig. 1b of Kang [0016, 0026 of Kang], wherein, in a first valve switch position, the valve switch closes the first valve system supply line in a gas conducting manner in a reversible manner [0021, 0022 of Kang], and, in a second valve switch position, opens the first valve system supply line [0021-0022, “… channel 19 matches hole 24” of Kang] in a gas conducting manner in a reversible manner [0026, 0027 of Kang]. 
Regarding claim 17, Kang and Furlong et al. disclose the engine according to claim 16, wherein a second valve system supply line fig. 1a (29) of Kang and a third valve system supply line fig. 1a (15) is arranged between the valve system and the valve switch, wherein, in the first valve switch position, the valve switch connects the valve system via the second valve system supply line to the negative pressure source in a gas conducting manner [0022 of Kang], and in the second valve switch position, connects the valve system via the third valve system supply line to an ambient atmosphere of the engine in a gas conducting manner [0029 of Kang].
Regarding claim 20, Kang and Furlong et al. disclose the engine according to   claim 1, wherein the working piston has a diameter of between 20 mm and 30 mm. 

Regarding claim 22, Kang and Furlong et al. disclose the medical device according to claim 21, wherein the medical device has a handle fig. 1a (1) of Kang, wherein the valve system fig. 1a (9-14) of Kang is arranged within the handle. 
Regarding claim 23, Kang and Furlong et al. disclose a method for treating a mammal, in particular a human, comprising the steps of: a. providing a medical device according to claim 21; b. processing, in particular sawing, milling, brushing, drilling and/or spraying bone material fig. 5 of Kang by means of the medical device [0030 of Kang, “fluid delivery”]. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2005/0084395 A1) and Furlong et al. (US 3,559,559 A) as applied to claim 1 above, and further in view of Anderson (US 2009/0326537 A1).
Regarding claim 18, Kang and Furlong et al. disclose the engine according to claim 1. 
However, Kang and Furlong et al. do not explicitly disclose wherein the engine is made of plastic, metal or of a combination of plastic and metal. 
Regarding claim 18, Anderson discloses wherein the engine is made of plastic, metal or of a combination of plastic and metal [0018]. 
. 
Allowable Subject Matter
Claims 4, 8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.N./          Examiner, Art Unit 3775              

/KEVIN T TRUONG/          Supervisory Patent Examiner, Art Unit 3775